DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4-15 are presented for examination.
Claim 3 is cancelled.
Claims 1-2, 4-15 are allowed.

Terminal Disclaimer
The Terminal disclaimer filed 03/09/2021 has been acknowledged. Approved, and placed in the files of records.

Invention
The Present invention teaches "When a second condition is satisfied in a case in which an automated driving control unit performs switching from automated driving to manual driving, a request for a remote operation is sent to an outside-vehicle facility using a communicator, and remote driving for automatically controlling at least one of acceleration/deceleration and steering of a vehicle is executed on the basis of control information received from the outside-vehicle facility.”

EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
         Authorization for this Examiner's amendment was given in an interview with Gregory Turocy (Reg. No. 36,952) on March 8, 2021.


The claims have been amended as follows:

          Claim 14. (Currently Amended) A vehicle control method using a computer comprising: acquiring a situation outside a vehicle; executing automated driving for automatically controlling at least one of acceleration/deceleration and steering of the vehicle on the basis of the acquired situation outside the vehicle, and ending the automated driving and performing switching to manual driving when a first condition is satisfied; communicating with an outside-vehicle facility; sending a request for a remote operation to the outside-vehicle facility when a second condition is satisfied in a case in which switching from the automated driving to the manual driving is performed, and executing remote driving for automatically controlling the at least one of acceleration/deceleration and steering of the vehicle on the basis of control information received from the outside-vehicle facility; and outputting, by the computer, information using an output unit, wherein the execution of the automated driving includes causes the output unit to output information for requesting an operation of a driving operator on which an operation for the manual driving is performed by a vehicle occupant when 
  
Reason for Allowance
Claims 1-2, 4-15 are allowed.
                    The following is the reasons for allowance of the claimed subject matter:
                The claimed subject matter is allowed based on the Applicants’ Remarks/Arguments filed 02/12/2021, pages 1-2. Further, the cited references fail to anticipate or render the claimed limitations, i.e., combined with other limitations claimed in the claimed subject matter, obvious, over any of the prior art of record, alone or in combination.
               Dependent claims 2, 4-13 are either directly or indirectly dependent upon independent claims 1, 14-15, therefore, are allowed in view of their dependence upon claims 1, 14-15.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
          KAMIYA (US Pub. No.: 2009/00248231 A1) teaches “A vehicle includes a button switch and a remote controller for setting an autonomous or manual driving mode, a microcomputer which outputs a mask control signal that corresponds to the driving mode, a command control unit which inputs a command to the microcomputer to output the mask control signal that corresponds to the driving mode, and a forward obstacle sensor and a rearward obstacle sensor which detect an obstacle and output a detection signal. A first logic circuit generates an emergency stop control signal that indicates a need or no need for an emergency stop of the vehicle based on the mask control signal from the microcomputer and the detection signals from the obstacle sensors. An emergency stopping operation of the vehicle is controlled based on the emergency stop control signal from the first logic circuit.”

          Matsuzaki (US Pub. No.: 20160340867 A1) teaches “A work vehicle includes an automatic running control unit 51 that executes automatic running based on an own vehicle position and a target running path; a manual running control unit 52 that 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/BABAR SARWAR/Primary Examiner, Art Unit 3667